DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
Claims 1-10 as filed on 8/09/2019 are pending and under examination. 
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 contains typing error. Step (a) recites “cultures” as a plural entity but step (b) recites “said culture” as a singular entity. Appropriate correction is required.
Claim 7 and 10 contain typing error in terms “monogastric” (not “monograstic” as written). Appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are indefinite with regard to concentration because it is unclear to what “weight” the recited amounts refer. Does “weight” refer to a mixture of “encapsulating agent(s)”? Does weight refer to the weight of some intermediate product, for example: “lyoslurry” of step c? Does weight refer to a final weight of “a dry lyophilized formulation of probiotic bacteria” (preamble) or to lyopowder of step d?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cabri Laboratory Procedures for Microorganisms; Preservation of bacteria by freeze-drying. Dated April 2013; pages 1-2; retrieved on 6/04/2021 from webpage   www.cabri.org/guidelines/micro-organisms/M300Ap508.html. 
The cited protocol describes a common laboratory procedure for preservation of any and all bacteria or a process for the preparation of a dry lyophilized formulation of probiotic bacteria, wherein the process comprises steps of: 
(a) providing any and all bacteria (thus, including bile, thermo-tolerant cultures of probiotic bacteria;) by culturing/growing the bacteria on appropriate media, thereby, making “culture(s)” (page 1, item 3);
(b) subjecting “said culture” to centrifugation to harvest bacterial cells or to separate bacteria as a wet cake (page 1, item 3, par. 2); 
(c) mixing said wet cake with “a suspension medium” (same as a generic mixture of “an encapsulating agent(s)”), thereby,  forming “a lyoslurry” (page 1, item 3, line 1);

( e) packaging said lyopowder in “an air-tight container” as intended for storage in the disclosed protocol. 
Thus, claim 1 is anticipated by a common protocol for freeze-drying bacteria. 
As applied to claim 6: lyophilization or freeze-drying is commonly performed at low temperature including about -50 °C and the whole freeze-drying takes at least overnight or more or about 30-36 hours.
As applied to claims 7-10: the final dry lyophilized bacterial formulations of the cited method  are made by the same method steps and by using same generic materials and conditions as required by the method of claim 1. Thus, the final product is reasonably expected to have the same characteristics with regard to stability in SGF and SIF as encompassed by the claims; and it is suitable for the same purpose of feeding animals as encompassed by the claims. 
Thus, the claimed method is anticipated by a common protocol for freeze-drying bacteria. 

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,445,226 (Garner et al).
The cited US 8,445,226 (Garner et al) teaches a method for the preparation of a dry lyophilized formulation of probiotic bacteria (see entire document including col. 5, lines 41-43), wherein the process comprises steps of: 
Bacillus subtilis (col. 11, line 52), Propionibacterium freudenreichii and Pediococcus acidilactici (col.12, lines 20 and 24); thus, being, bile and thermo-tolerant bacterial cultures within the broadest reasonable meaning of the claims. 
(b) subjecting the culture to centrifugation to harvest bacterial cells (col. 16, lines 15-17); 
(c) mixing the harvested bacterial cells with “preservation matrix material” (same as “an encapsulating agent”), thereby, forming “a lyoslurry” (col. 17, lines 45-50; col. 21-22; col. 22, lines 40-42); 
(d) lyophilizing said lyoslurry under appropriate or desired conditions, thus, forming a lyopowder or a dry formulation (col. 21-22; section “Lyophilization:”); and 
( e) packaging said lyopowder or dried formulation of bacteria in hermetically sealed package or “an air-tight container” (col. 24, lines 23-27).
 Thus, claim 1 is anticipated by the cited reference. 
As applied to claim 2: The probiotic bacteria are lactic acid bacteria including claimed species Bacillus subtilis (col. 11, line 52), Propionibacterium freudenreichii and Pediococcus acidilactici (col.12, lines 20 and 24). 
As applied to claim 3: In the cited method of US 8,445,226 (Garner et al) the encapsulating agent or the preservation matrix material for making dry lyophilized formulations of probiotic bacteria include substances such as carboxymethyl cellulose (col.17, line 51-55; col. 22, line 6) and maltodxtrin (col. 18, line 44; col. 22, line 9); and 
As applied to claims 7 and 10: The formulations made by the cited method of US 8,445,226 (Garner et al) are used as component of feed and/or as feed supplement for animals including monograstic animals such as swine (col. 6, lines 10-14) and, thus, being suitable to acidic conditions of monogastric animal stomach.
As applied to claims 8-9: the final dry lyophilized bacterial formulations of the cited method  are made by the same method steps and by using same bacteria, same encapsulating materials and conditions as required by the method of claim 1. Thus, the final product is reasonably expected to have the same characteristics with regard to stability in SGF and SIF as encompassed by the claims.
Thus, the cited US 8,445,226 (Garner et al) is considered to anticipate the claimed method. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,445,226 (Garner et al), the refence by Cabri Laboratory Procedures for Microorganisms; Preservation of bacteria by freeze-drying. Dated April 2013; pages 1-2; .
The cited US 8,445,226 (Garner et al) teaches a method for the preparation of a dry lyophilized formulation of probiotic bacteria as explained above.  In the cited method the probiotic bacteria that are subjected to lyophilization are lactic acid bacteria including the claimed species of Bacillus subtilis (col. 11, line 52), Propionibacterium freudenreichii and Pediococcus acidilactici (col.12, lines 20 and 24). In the cited method the harvested probiotic bacteria are mixed with preservation matrix material (same as “an encapsulating agent”) prior to lyophilization and then lyophilized (col. 21-22). The preservation matrix materials or substances include carboxymethyl cellulose (col.17, line 51-55; col. 22, line 6) and maltodxtrin (col. 18, line 44; col. 22, line 9); and the preservation matrix substances are used as mixtures (col. 22, lines 18-19). The formulations made by the cited method of US 8,445,226 (Garner et al) are used as component of feeds and/or as feed supplements for animals including monograstic animals such as swine (col. 6, lines 10-14) and, thus, being suitable to acidic conditions of monogastric animal stomach.
Although the cited US 8,445,226 (Garner et al) does not explicitly describe conditions for lyophilization or the lyophilization temperature, the cited method is based on common procedures for preservation of bacteria by lyophilization or freeze-drying. The lyophilization or freeze-drying is commonly performed at low temperature of about -50°C; and the whole freeze-drying takes at least overnight or more or about 30-36 hours as evidenced by the cited Cabri Laboratory Procedures for Preservation of bacteria by freeze-drying as explain above. Therefore, the use of common lyophilization equipment 
The cited US 8,445,226 (Garner et al) explicitly teaches the use of carboxymethyl cellulose and maltodextrin as preservation matrix materials as it is explained above. The cited US 8,445,226 (Garner et al) recognizes the preservation materials such as carboxymethyl cellulose and maltodxtrin being carbohydrates and/or polysaccharides (col. 20, line 41; col. 22, lines 2-6) and it teaches the use of carbohydrate and/or polysaccharide substances at concertation range 0.5-5% as preservation materials (col. 18, lines 25-27).  
Furthermore, US 9,504,275 (Harel et al)  teaches the use of carbohydrate mixtures including polysaccharide carboxymethyl cellulose and oligosaccharide maltodextrin (col. 3, lines 44-55) for embedding probiotic bacteria and for making dry lyophilized formulations with the probiotic bacteria including Bacillus subtilis, Bacillus coagulans, Bacillus licheniformis, Propionibacterium freudenreichii and Pediococcus acidilactici (col. 3, lines 24-25, 38-39), wherein concentration ranges for polysaccharide carboxymethyl cellulose are 0.1%-10% and for oligosaccharide maltodextrin are 1-10% (col. 3, lines 60-61) and ratio of oligosaccharide maltodextrin to polysaccharide carboxymethyl cellulose being 2:1 (col. 3, lines 66-67). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify and/or to adjust concentrations of preservation substances such as carboxymethyl cellulose and maltodextrin within the prior art recognized concertation ranges and ratio in the method for lyophilizing probiotic bacteria with a reasonable expectation of success in preparing dry lyophilized 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,445,226 (Garner et al), the refence by Cabri Laboratory Procedures for Microorganisms; Preservation of bacteria by freeze-drying. Dated April 2013; pages 1-2; retrieved on 6/04/2021 from webpage   www.cabri.org/guidelines/micro-organisms/M300Ap508.html and US 9,504,275 (Harel et al) as applied to claims 1-10 above, and further in view of Martin et al. (IDS reference; Innovative Food Science and Emerging technologies, 2015, 27, pages 15-25).
The cited US 8,445,226 (Garner et al), the refence by Cabri Laboratory and US 9,504,275 (Harel et al) as above.
The cited US 8,445,226 (Garner et al) and US 9,504,275 (Harel et al) teach preservation pf probiotic bacteria by lyophilization by using materials including carboxymethyl cellulose for preservation of bacterial viability and delivery of viable probiotics as food supplements and/or as pharmaceuticals. Further, the cited reference 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use carboxymethyl cellulose the method for preparing lyophilizing probiotic bacteria with a reasonable expectation of success in providing lyophilized formulations of probiotic bacteria suitable as food supplements and/or as pharmaceuticals because carboxymethyl cellulose has been used for making  dry lyophilized formulations of probiotic bacteria and also recognized as beneficial probiotic delivery material for its gastric resistance and intestinal solubility. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
June 10, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653